             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

MARTY SMITH,

      Plaintiff,
v.                                           Case No. 4:17cv240-MW/CAS

WELLS FARGO BANK, N.A.,
DOES 1 – 10,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 32. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This case is DISMISSED for

failure to comply with court orders and for failure to prosecute pursuant to Federal

Rule of Civil Procedure 41(b).” The Clerk shall close the file.

     SO ORDERED on July 31, 2019.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
